Responding to the appellant's motion for rehearing and oral argument thereon, we have re-examined the record. It was the State's theory that the appellant, possessed in an automobile driven upon the public road a bottle or jar which contained whiskey. The fact that he did possess or transport whiskey or intoxicating liquor was categorically denied by the appellant.
The State relied upon circumstantial evidence to establish its theory. The evidence, as we gather it from the record, is in substance this: Appellant and one, Will Taylor, were upon a public road, each of them being in an automobile. Appellant was driving his car and that of Taylor, which was disabled, was trailed behind the car of the appellant. The sheriff, after meeting and passing the appellant and Taylor, turned and followed them and later accosted them upon a bridge. There were two other persons with the sheriff. The deputy sheriff and these witnesses testified in substance that before his car stopped, appellant threw a bottle or jar off the bridge. After some little time one of the parties with the sheriff examined the ground in the neighborhood of the bridge, and according to his testimony, he found pieces of glass which had the appearance of a broken glass jar. There was odor of whiskey about the jar and odor of whiskey upon a place were the ground was moist. There was also the taste of whiskey upon one of the pieces of glass which, according to the State's testimony, was found. The State's witnesses also claimed that the appellant and Taylor were intoxicated.
The appellant's theory, supported by his testimony and by that of Taylor, was a specific denial of the possession of any of the whiskey or intoxicant. He disclaimed any connection with the bottle or jar that was found and specifically denied that any article was thrown out of the car. It was conceded by the State's testimony that other persons were nearby; that some of them were upon the road behind the car and others in other localities. These witnesses, according to their testimony, placed themselves in a position to see what happened at the time of the arrest. They negatived the fact that anything was thrown from the car. They also controverted the fact that either the appellant or Taylor bore any indication of intoxication or the use of intoxicants. Sometime before the arrest, according to the testimony. Taylor's car had become disabled and he and appellant had worked upon the cars for some time, first in trying to start Taylor's car and later in linking them together so that the appellant's car might draw that of Taylor. While so engaged, several persons passed the appellant and Taylor on the public road. Some of them stopped and had an opportunity to observe both the condition of the cars and the condition of the appellant and Taylor. These witnesses gave testimony controverting the State's theory *Page 153 
that the appellant and Taylor were drunk. They also controverted the fact that there was whiskey in either of the cars. These witnesses, however, admitted upon cross-examination that their examinations of the cars were not such as to make conclusive the absence of whiskey. In other words, they admitted upon cross-examination that it was possible that there might have been a bottle or jar of whiskey in one of the cars which was not observed by them.
Appellant testified that while they were working with the cars as detailed above, some persons with whom he was not acquainted stopped and rendered assistance and that these persons had a better opportunity for observing the cars than the other disinterested witnesses who had testified upon the trial. Riddle, one of the witnesses named in the application to postpone, according to the appellant's testimony, rendered assistance in the transaction referred to and was in a position to testify, that the car did not contain any whiskey; that his examination of it was such as to preclude the presence of whiskey there.
In his motion to postpone the appellant averred that he was a stranger in the county and that he had not learned the name of Riddle or his place of residence until the day of the trial; that he then became aware of the fact that the witness who had aided him and whose testimony would be definite as to the absence of whiskey in the car was Jim Riddle; that he was a resident of Kimble County. It is further stated in the motion that appellant expected to prove these facts by Riddle and that he accounted for the failure to have process issued for Riddle by the averment that until the day of the trial he did not know either the name or the place of residence of Riddle. It also appears from the motion and from the record that the term of court was made a short one by law; that it began on the third day of September; that the appellant was indicted on the 4th of that month and tried upon the 7th; that the witnesses whose attendance he had secured did not arrive until the day of the trial or the day before; that the attorneys whom he promptly employed after indictment were constantly engaged in the trial of cases during the day and until the late hours of the night; that he had no opportunity for a conference with them until the day the case was called for trial, which was two full days after the indictment; that in the conference with the attorneys the appellant learned the name and place of residence of Riddle, and his counsel learning of the testimony which was expected from the witness, made a motion to postpone until a later day of the term to the end that process for Riddle might be obtained and his attendance secured.
Note is taken of the fact that the violation of the law was sharply controverted. Some of the appellant's witnesses who had chanced to see him on the road were shown to be disinterested. One of them *Page 154 
had been sheriff and tax collector of an adjoining county for about ten years. Others were citizens of the county and who were apparently disinterested. The State's witnesses were likewise men of standing. Besides the appellant was his companion Taylor. The absent witness, if present, according to the averments of the motion which are not controverted, would have pertinently supported appellant's theory on points which were not covered by other witnesses. Appellant testified in his own behalf. The materiality of the testimony of the absent witness is not deemed open to question; nor is it the basis for the legal conclusion that it was not probably true or that the witness would not probably have given the testimony. Considering the nature of the case and the closely controverted issues, we think it cannot be determined that the testimony of Riddle might not have changed the result. The motion seems to have been denied upon the ground of lack of diligence. At least, we draw that inference as no subpoena had been issued for Riddle. In our opinion, under the circumstances, the diligence was such as the law demanded and the importance of the testimony was such, viewed in the light of the evidence, as should have resulted in a new trial.
In reaching this conclusion, we have not failed to take note of the statutory rules and judicial interpretation with reference to the discretion of the trial court in matters of this kind. The motion to postpone was in writing and verified by affidavit as required by Art. 608, C. C. P. The matter of diligence, not controverted by State's counsel, is permitted by Art. 612, C. C. P. In the light of the evidence and the motion to postpone, a new trial should have been granted.
The motion for rehearing is granted, the affirmance set aside, the judgment reversed and the cause remanded.
Reversed and remanded.